DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “ 804” has been used to designate both the optical elements and the hinge in Figure 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Element 806 is not present in Figure 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the components that define each assembly. Claim 1 recites two kinds of assemblies without defining what constructional arrangement would make such an assembly. The broadest reasonable interpretation of the word assembly is “a collection of parts so assembled.”1 One of ordinary skill in the art would not be able to ascertain the metes and bounds of an assembly as contemplated by claim 1 without further detail. Based on the claim language, it is also unclear if the first assembly emits both medium and long-wave infrared radiation or if emits medium or long-wave infrared radiation. Similarly, it is unclear, from the claim .
Claim 16 recites “one or more of 0.4 to 3.0 μm phosphors.” Recitations of phosphors with a dimension in this manner typically suggest a diameter of the phosphor particles making up a phosphor layer. The specification indicates that the emission wavelength of the phosphors spans 0.4 to 3.0 μm. A minor modification of the claim language would clarify the scope of claim to be consistent with the specification. 
Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the structural element(s) that facilitate movement of the assemblies into the view of the detector element.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chow et al. (US 2015/0076373; published March 19, 2015; hereinafter “Chow-1”).
claim 24, Chow-1 disclose a medium/long wave (MW/LW IR) assembly for use in a broadband calibrator, the MW/LW IR assembly comprising:
	a heating element (para. 0019);
	a carbon nanotube (CNT) forest layer (para. 0019),
	the CNT forest layer comprising a layer of at least one of graphene paper and coplanar, parallel CNTs, and being configured to emit radiation along longitudinal axes of the coplanar, parallel CNTs in response to an application of heat by the heating elements (para. 0019; Figure 3).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, and 28-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chow et al. (US 2019/0049369; filed August 9, 2017; hereinafter “Chow-2”).
Re claim 1, Chow-2 discloses a medium/long wave (MW/LW IR assembly) and multiple UV/VNIR/SWIR assemblies (para. 0021, 0025, 0028).
Re claim 9, Chow-2 discloses wherein each of the multiple UV/NVIR/SWIR sources comprises an LED array configured to emit radiation at a first wavelength (para. 0025, 0028).
Re claim 28, Chow-2 disclose an UV/VNIR/SWIR assembly for use in a broadband calibrator, the UV SWIR assembly comprising:
an LED array configured to emit first radiation at a first wavelength (para. 0025, 0028);
a conversion panel configured to convert the first radiation into second radiation and to emit the second radiation at a second wavelength differing from the first wavelength (para. 0026).
claim 29, Chow-2 disclose wherein the conversion panel comprises a phosphor layer disposed on a carrier layer (para. 0026).
Re claim 30, Chow-2 disclose wherein the phosphor layer comprises one or more of 0.4 – 3 μm phosphors (para. 0026, 0029).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. (US 2015/0076373; published March 19, 2015; “Chow-1”).
claims 25 and 26, Chow-1 are silent with regards to the shape of the CNT forest layer, and thereby does not preclude the shape of the CNT layer. The shape of the periphery of the layer is not disclosed to have any impact on the functionality of the layer (Figure 3). One of ordinary skill in the art would have been motivated to implement an annular or rectangular shape of CNT forest layer as it would not affect the IR generation of the layer as required by Chow-1 and would instead be a routine design choice.

Claims 10, 12-13, 15-17 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. (US 2019/0049369; filed August 9, 2017; “Chow-2”).
Re claim 10, Chow-2 discloses the implementing multiple UV/VNIR/SWIR sources and a conversion panel (para. 0026). However, Chow-2 do not disclose multiple conversion panels coupled to each UV/VNIR/SWIR source. A “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”2 In this instance, providing multiple conversion panels allows multiple sites to align with the multiple LEDs and provide light conversion for calibration. Therefore, one of ordinary skill in the art would have been motivated to implement multiple conversional panels with MW/LW IR assemblies in order to be able to convert the UV light into calibration light along multiple sites for the detector.
Re claim 12, Chow-2 discloses wherein the MW/LW IR assembly is formed to define an aperture, the aperture comprising an opening or spectral filter to correspond to one of the multiple UV/VNIR/SWIR assemblies (para. 0026). Chow-2 do not disclose multiple apertures in the assembly, however a “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”3 In this instance, providing multiple apertures allows multiple sites 
Re claim 13, Chow-2 discloses wherein each aperture comprises one or more of lenses, filters or windows (para. 0026, hole).
Re claim 15, Chow-2 discloses the limitations of claim 10, as mentioned above. Chow-2 further disclose wherein the conversion panel comprises a phosphor layer (para. 0026).
Re claim 16, Chow-2 disclose wherein the phosphor layer comprises one or more of 0.4 – 3 μm phosphors disposed on a carrier layer (para. 0026, 0029)
Re claim 17, Chow-2 discloses wherein the phosphor layer comprises a colloidal quantum dots (para. 0026).
Re claim 34, Chow-2 discloses a broadband calibrator assembly comprising:
a panel (para. 0025);
multiple UV/VNIR/SWIR sources disposed on the panel (para. 0025);
a medium/LW assembly defining an aperture of the sources (para. 0026). 
Chow-2 do not disclose multiple apertures in the assembly, however a “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”4 In this instance, providing multiple apertures allows multiple sites to align with the multiple LEDs and provide light conversion for calibration. Therefore, one of ordinary skill in the art would have been motivated to implement multiple apertures with MW/LW IR assemblies in order to be able to convert the UV light into calibration light along multiple sites for the detector.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. (US 2019/0049369; filed August 9, 2017; “Chow-2”) in view of Edmond et al. (US 2017/0294417; published October 12, 2017).
Re claim 18, Chow-2 disclose the limitations of claim 1, but are silent as to the material in which the quantum dots are disposed. In a similar field of endeavour, Edmond et al. disclose that one may form a phosphor layer with quantum dots in a binder such as silicon (para. 0186). One of ordinary skill in the art would have been motivated to implement the carrier material of Edmond et al. as it has been demonstrated to be an effective binder for the quantum dots without interfering in their luminescence.

Allowable Subject Matter
Claims 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly the claimed MW/LW IR apparatus in which the CNT forest layer comprises windows or apertures.
Regarding claims 2-6, the prior art of record does not teach or fairly suggest a MW/LW IR assembly that comprises a carbon nanotube forest that emits radiation responsive to heat, in which the MW LW IR assembly is coupled with an UV/NVIR/SWIR assembly.
Re claims 7-8, the prior art of record does not teach or fairly suggest the claimed apparatus in which the MW/LW IR assembly comprises a frame element disposed about a perimeter of a rectangular-shaped CNT forest layer.
Re claim 11, the prior art of record does not teach or fairly suggest the claimed apparatus such that the LED array is configured to emit light in various frequencies.
Re claims 19-21, the prior art of record does not teach or fairly suggest the claimed assembly combination in which the MW/LW IR assembly has one or more thermal modulating elements interposed between the assembly and a panel adjacent thereto.
Claims 31-33 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest the claimed method comprising controlling an MW/LW IR assembly to emit a first radiation with a first intensity at a detector, controlling one more UV/VNIR/SWIR assemblies to emit a second radiation with a second intensity at the detector, and the confirming receipt of both types of radiation by the detector and then using both of those measurements to calibrate the detector (See also claims 22-23).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARA B GREEN whose telephone number is (571)270-3035.  The examiner can normally be reached on 9:00 am - 5:00 pm (PST) Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARA B. GREEN
Primary Examiner
Art Unit 2884



/YARA B GREEN/            Primary Examiner, Art Unit 2896                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Assembly,” Merriam-Webster.com, Meriam-Webster Dictionary, 2021.
        2 Id.
        3 Id.
        4 In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).